DETAILED ACTION
Claims 1-19 are cancelled. Claims 20 and 30 are amended. Claims 20-38 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the controller” and “the second kitchen appliance” in claim 20;
“the controller” in claims 21, 22, 24, and 25;
 “the first kitchen appliance” in claim 26;
“the first kitchen appliance, the second kitchen appliance, and/or the controller” in claim 27; and
“the controller” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With respect to claim 30: Claim 30 recites a method for preparing food, comprising: detecting at least one piece of information on a characteristic of a food by a first kitchen appliance; selecting at least one preparation instruction by a controller based on the at least one detected piece of information; comparing the at least one detected piece of information with a preparation parameter of the at least one preparation instruction; determining, from results of the comparison, for which of the at least one preparation instruction a difference in the results of the comparison between the at least one detected piece of information and the corresponding preparation parameter is the least; and performing a preparation operation by the first kitchen appliance according to the at least one selected preparation instruction.
Based upon consideration of all of the relevant factors with respect to claim 30 as a whole, the claim is determined to be directed to a judicial exception (i.e. an abstract idea).
Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP §2111. Based on the specification’s definition of “a controller” as meaning a computing device comprising a microprocessor, a data memory, and a communication, and the plain meaning of the other terms, the broadest reasonable interpretation of claim 30 is a method for preparing food utilizing a controller and kitchen appliances based on detected characteristics of the food and preparation instructions.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP §2106.03. The claim recites a method for preparing food. Thus, the claim is to a process, which is one of the statutory categories of invention.
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
In this case, the limitations “detecting at least one piece of information on a characteristic of a food”, “selecting at least one preparation instruction… based on the at least one detected piece of information”, “comparing the at least one information detected with a preparation parameter of the at least one preparation instruction, wherein the preparation parameter concerns the same property of food as the at least one information detected”, “determining, from results of the comparison, for which of the at least one preparation instruction a difference in the results of the comparison between the at least one information detected and the corresponding preparation parameter is the least” and “performing a preparation operation … according to the at least one selected preparation instruction” recited in claim 30 can be performed by managing personal behavior of a human by following rules and/or instructions (e.g. cooking by following a particular recipe). Such management of human behavior by following rules and/or instructions are classified under “methods of organizing human activity” abstract grouping. See MPEP §2106.04(a)(2).
Accordingly, claim 30 does recite a judicial exception (i.e. an abstract idea).
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
In this case, the additional elements are: (i) “a first kitchen appliance”, (ii) “a controller”, and (iii) “a second kitchen appliance”.
Regarding the limitations (i)-(iii), these limitations are directed to conventional and well-known kitchen appliances and controllers in the art as described by the Applicant in the background section of the specification and paragraphs [0001]-[004] of Koetz et al. (US 2016/0238459 A1). As such, these limitations are no more than an attempt to generally link the judicial exception to a technological environment, such as generally linking “detecting at least one piece of information on a characteristic of a food”, which can be performed mentally as a human activity, to a conventional “first kitchen appliance” or generally linking “selecting at least one preparation instruction”, which again can be performed by a human, to a conventional “controller”. The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the kitchen appliances and/or the controller do not affect this analysis. See MPEP 2106.05(I). Thus, the limitations (i)-(iii) fail to integrate the judicial exception into a practical application in a meaningful manner.
These additional elements, in combination, also fail to integrate the judicial exception into a practical application since limitations (i)-(iii) are nothing more than an attempt to generally link the use of the judicial exception to generic kitchen appliances and a controller.
Consequently, the additional elements recited in limitations (i)-(iii), both individually and in combination, fail to integrate the judicial exception as a whole into a practical application in a meaningful manner.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As discussed above with respect to Step 2A Prong Two, the additional elements (i)-(iii) are directed to generic kitchen appliances and controllers to apply the judicial exception which cannot provide an inventive concept. Therefore the additional elements (i)-(iii) do not add an inventive concept to claim 30.
Furthermore, even when considered in combination, these additional elements represent utilizing generic kitchen appliances and a controller in a conventional manner to perform a well-known food preparation process following instructions in a general way which does not add an inventive concept to claim 30.
Therefore, claim 30 as a whole does not amount to significantly more than the judicial exception.
Consequently, claim 30 is not eligible.

With respect to claims 31-38: Claims 31-34 are directed to how to select the preparation instruction in accordance with detected information, food characteristics and user input which can be performed by a human and fail to integrate the judicial exception into a practical application in a meaningful manner. Claim 35 is directed to selecting the instruction from a database which is conventional and well-known in the art as described in the background section of the instant application and fails to integrate the judicial exception into a practical application in a meaningful manner. Claims 36-38 are directed to utilizing conventional kitchen appliances and a controller to perform the judicial exception and as discussed above with respect to claim 30, these features fail to integrate the judicial expectation into a practical application in a meaningful manner. Therefore, claims 31-38 as a whole do not amount to significantly more than the judicial exception and are not eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22, 26-32, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koetz et al. (US 2016/0238459 A1; hereinafter Koetz).

With respect to claim 20, Koetz teaches: A system (see e.g. Fig. 2) for preparing food (see e.g. paragraph 7: “for preparing a food”), comprising:
a first kitchen appliance (see e.g. paragraph 37: “a kitchen appliance 1, which has a stove 15 and an oven 16”; and Fig. 2: “1”) comprising at least one detector (see e.g. paragraph 42: “a plurality of temperature sensors 3… in the oven 16”; and Fig. 2: “3”) for detecting at least one information about a property of food (see e.g. paragraph 41: “to measure the temperature of the item to be cooked 21”); 
a second kitchen appliance (see e.g. paragraph 39: “A further kitchen appliance 4… is an electrically operated food processor (cooking mixer)”; and Fig. 2: “4”); and 
a controller (see e.g. paragraph 48: “external processor 5 of the mobile end device 6 then controls”; and Fig. 2: “5”, “6”) connected to the first kitchen appliance via a first communication connection (see e.g. paragraph 48: “processor 5 of a mobile end device 6, is arranged in communication connection between the transmission-receiving device 2 and the further kitchen appliance 1”; and Fig. 2) and connected to the second kitchen appliance via a second communication connection (see e.g. paragraph 9: “transmitted… from this processor--either edited or unedited--to a further kitchen appliance”; and paragraph 48: “The external processor 5 of the mobile end device 6 then controls the kitchen appliance 4”; and Fig. 2),
Since Koetz discloses transmitting control signals from the mobile device 6 to the kitchen appliance 4 (see e.g. paragraphs 9, 48), Koetz inherently discloses a communication connection between the mobile device 6 and the kitchen appliance 4. 
wherein the controller is configured to select at least one preparation instruction (see e.g. paragraph 46: “a preparation step inside the preparation vessel 7 as a function of the temperature. For example, the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”; and paragraph 16: “the external processor… controls a preparation step of the further kitchen appliance as a function of the determined current temperature”) based on the at least one information detected (see e.g. paragraph 48: “a conclusion can be drawn to the current temperature of the item to be cooked 21”; and paragraph 16: “as a function of the determined current temperature”), 
wherein the selection is performed by:
comparing the at least one information detected (see e.g. paragraph 46: “current temperature”) with a preparation parameter (see e.g. paragraph 46: “certain temperature”) of the at least one preparation instruction (see e.g. paragraph 46: “transmits the value of the determined current temperature of the item to be cooked 21 to the other kitchen appliance… controls a preparation step inside the preparation vessel 7 as a function of the temperature. For example, the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”), wherein the preparation parameter concerns the same property of food (see e.g. paragraph 46: “temperature”) as the at least one information detected (see e.g. paragraph 46: “determined current temperature of the item to be cooked 21… certain temperature of the item to be cooked”), and
determining, from results of the comparison, for which of the at least one preparation instruction a difference in the results of the comparison between the at least one information detected and the corresponding preparation parameter is the least (see e.g. paragraph 44: “item to be cooked 21 and the ingredient contained inside the preparation vessel 7 of the kitchen appliance 4 to have a certain temperature when being mixed or for them to be heated further together, so that it is advantageous to already preheat the ingredient contained in the preparation vessel 7 prior to reaching the final temperature of the item to be cooked 21 inside the oven 15”; and paragraph 46: “controls a preparation step inside the preparation vessel 7 as a function of the temperature. For example, the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”), and
Since Koetz discloses determining the food in the preparation vessel 7 needs to be heated up in response to the detected current temperature in the oven in order to match the corresponding temperatures (see e.g. paragraphs 44, 46 ), Koetz inherently discloses determining the difference between these temperature.
wherein the second kitchen appliance is configured to perform a preparation operation according to the at least one selected preparation instruction (see e.g. paragraph 48: “controls the kitchen appliance 4 in such a manner that a corresponding preparation step is controlled inside the further kitchen appliance 4”; paragraph 46: “a preparation step inside the preparation vessel 7 as a function of the temperature… activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”; and paragraph 16: “a preparation step of the further kitchen appliance as a function of the determined current temperature”).

With respect to claim 21, Koetz teaches: The system according to claim 20, 
wherein the preparation instruction has at least two preparation instruction variants with different quantity indications (see e.g. paragraph 46: “as a function of the temperature. For example, the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”), and 
wherein the controller is configured to select one of the preparation instruction variants based on the at least one detected information (see e.g. paragraph 46: “the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”; and paragraph 16: “the external processor… controls a preparation step of the further kitchen appliance as a function of the determined current temperature”).

With respect to claim 22, Koetz teaches: The system according to claim 20, 
wherein the controller is configured to determine a new preparation instruction variant (see e.g. paragraph 7: “preheat a preparation vessel”; and paragraph 44: “the ingredient contained inside the preparation vessel 7 of the kitchen appliance 4 to have a certain temperature”) on the basis of the at least one selected preparation instruction (see e.g. paragraph 7: “a heating device of the second kitchen appliance can be activated”; and paragraph 44: “preheat the ingredient contained in the preparation vessel 7”) and as a function of the at least one detected information (see e.g. paragraph 7: “a certain temperature of an item to be cooked”; and paragraph 45: “the measurement of the temperature of the item to be cooked 21”).

With respect to claim 26, Koetz teaches: The system according to claim 20, 
wherein the first kitchen appliance is configured to perform at least one preparation operation according to the at least one selected preparation instruction (see e.g. paragraph 44: “provision can be made for the item to be cooked 21 and the ingredient contained inside the preparation vessel 7 of the kitchen appliance 4 to have a certain temperature… reaching the final temperature of the item to be cooked 21 inside the oven 15”; and paragraph 40: “The kitchen appliance 4, the transmission-receiving device 2 as well as the temperature sensor 3 together form a system according to the invention for measuring a temperature inside the other kitchen appliance 4, namely here the combination of the oven 16 and the stove 15”).

With respect to claim 27, Koetz teaches: The system according to claim 20, 
wherein the first kitchen appliance, the second kitchen appliance, and/or the controller is configured to display the at least one selected preparation instruction (see e.g. paragraph 8: “provision can be made for the measured current temperature to be displayed on a display of the first kitchen appliance, of the further kitchen appliance, or of an external processor”).

With respect to claim 28, Koetz teaches: The system according to claim 20, 
wherein the controller is integrated in the first kitchen appliance or in the second kitchen appliance (see e.g. paragraph 6: “a control device of a further kitchen appliance”; paragraph 17: “an electrically operated food processor, comprising a control device”; and Fig. 1).

With respect to claim 29, Koetz teaches: The system according to claim 20, 
wherein the controller comprises at least one detector (see e.g. paragraph 49: “a temperature sensor 3… to control a preparation step in the same kitchen appliance 4 or also in a different kitchen appliance 1, for example in a further food processor or an oven 16, stove 15 or the like”; and Fig. 3-8: “3”) for detecting at least one piece of information about a property of a food (see e.g. paragraph 49: “a temperature sensor 3 for measuring a temperature of an item to be cooked 21”), and 
wherein the controller is configured to select the at least one preparation instruction based on the at least one piece of information detected by the detector of the controller (see e.g. paragraph 49: “the temperature sensor 3 is arranged in a kitchen appliance 4, which is embodied here as an electrically operated cooking mixer. The current temperature measured in the kitchen appliance 4 can be used to control a preparation step in the same kitchen appliance 4 or also in a different kitchen appliance 1, for example in a further food processor or an oven 16, stove 15 or the like”).

With respect to claims 30-32 and 36-38: Claims 30-32 and 36-38 are directed to a method corresponding to the active steps performed by the system disclosed in claims 20-22, 29, and 26-27, respectively; please see the rejections directed to claims 20-22, 29, and 26-27 above which also cover the limitations recited in claims 30-32 and 36-38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Koetz in view of Fox et al. (US 2020/0043156 A1; hereinafter Fox).

With respect to claim 23, Koetz teaches: The system according to claim 22, 
Koetz does not but Fox teaches:
wherein the at least one selected preparation instruction contains at least one indication about a quantity of ingredients (see e.g. Fox, paragraph 40: “a recipe, such as a list of ingredients, an amount of ingredients”), and 
wherein the new preparation instruction variant corresponds to a scaling of at least one indication (see e.g. Fox, paragraph 40: “a recipe, such as… an amount of ingredients… outlining the food preparation process”).
Koetz and Fox are analogous art because they are in the same field of endeavor: utilizing a control device for food preparation via kitchen appliances. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Koetz with the teachings of Fox. The motivation/suggestion would be to accuracy of the food preparation process.

With respect to claim 24, Koetz teaches: The system according to claim 20, 
Koetz does not but Fox teaches:
wherein the controller is configured to select the at least one preparation instruction as a function of a user input (see e.g. Fox, paragraph 24: “a user of user device 180 may browse to a recipe website and may inform server 140 that the user is following a particular recipe… A user may also verbally provide information to event module 155 via microphone 122 of client device 105”).
Koetz and Fox are analogous art because they are in the same field of endeavor: utilizing a control device for food preparation via kitchen appliances. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Koetz with the teachings of Fox. The motivation/suggestion would be to improve user-friendliness.

With respect to claim 25, Koetz teaches: The system according to claim 20, 
Koetz does not but Fox teaches:
wherein the controller is connected via a third communication connection to an external database for preparation instructions (see e.g. Fox, paragraph 34: “A user may browse to a web site having one or more recipes”), and 
wherein the controller is configured to select the at least one preparation instruction from the external database (see e.g. Fox, paragraph 34: “Browser module 190 may include any application for retrieving, presenting, and traversing documents that are accessible over a network… A user may browse to a web site having one or more recipes to share a recipe that the user is preparing with client device 105”).
Koetz and Fox are analogous art because they are in the same field of endeavor: utilizing a control device for food preparation via kitchen appliances. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Koetz with the teachings of Fox. The motivation/suggestion would be to present alternative food preparation options to the users; thus improving the resource utilization and user-friendliness associated with the food preparation process.

With respect to claims 33-35: Claims 33-35 are directed to a method corresponding to the active steps performed by the system disclosed in claims 23-25, respectively; please see the rejections directed to claims 23-25 above which also cover the limitations recited in claims 33-35.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. In detail:

(i)	Applicant argues that the claimed “a first kitchen appliance”, “a second kitchen appliance”, and “a controller” should not be interpreted as invoking 35 U.S.C. §112(f) because the clams do not use the term “means” (Remarks, pages 9-10).
	However, the Examiner notes that these terms qualify as generic placeholders for the term “means”. Specifically, MPEP §2181(I)(A) states:

The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.

Since the words “a first kitchen appliance”, “a second kitchen appliance”, and “a controller” do not present sufficiently definite meanings as their name for structures to perform the corresponding functions as understood by persons of ordinary skill in the art, these words qualify as generic placeholders for the term “means”.
Consequently, the 35 USC §112(f) interpretations are maintained. For more details, please see the Claim Interpretation sections above.

(ii)	Regarding rejections under 35 U.S.C. §101 directed to claims 30-38 (Remarks, pages 7-12), the Examiner maintains these rejections due to the following reasons:
Initially, the Examiner notes that claims 30-38 do not disclose searching databases over a network in accordance with special properties/characteristics of the food as described by the Applicant (Remarks, page 7). Currently presented, the claimed method only focuses on detecting information, making a selection based on the detected information, and performing a preparation operation based on the selection without describing any type of database searching/querying and/or considering food properties for such database searches/queries. At most claim 35 discloses selecting the preparation instruction from “an external database”; however, this claim also does not provide any details regarding how these external databases are searched in view of the properties/characteristics of the food.
Fig. 1 of the instant application highlighted by the Applicant (Remarks, page 8) discloses a system corresponding to the system recited in claim 20-29. However, the method disclosed in claims 30-38 do not disclose any of the particular connections between the controller and kitchen appliances (e.g. establishing and utilizing such connections) and/or how these components (i.e. the controller and the appliances) exchange information utilizing such connections. 
Regarding the additional element “controller” recited claims 30-38 (Remarks, pages 9-10), as currently presented in the claims, this element is no more than a generic computing device that performs well-known data analysis operations, such as making a selection by comparing information and determining the result of the comparison. Note that, such data analysis falls under “mental processes” abstract idea grouping and utilizing a generic computing device, such as the claimed “controller”, does not integrate the judicial exception into a practical application in a meaningful manner (See MPEP §2106.04(a)(2)). As such claims 30-38 fail utilize the controller in a manner that would sufficiently integrate the judicial exception into a practical application.
Regarding integration of the judicial exception into a practical application (Remarks, pages , note that this integration must be done in a meaningful manner. Currently presented, the claimed kitchen appliances perform functions that are well-known in the art (e.g. detecting food property, performing a preparation operation) and the claimed “controller” merely tries to tie the judicial exception into a generic computing environment as explained above. Therefore, these additional elements fail to integrate the judicial exception into a practical application in a meaningful manner as they either perform functions as known in the art or they merely utilize a computer as a tool to perform the judicial exception. 
Consequently, the Examiner maintains the rejections under 35 U.S.C. §101 directed to claims 30-38. For more details, please see the corresponding rejections above.

(iii)	Regarding the 35 U.S.C. §102(a)(1) rejections directed to claims 20 and 30, Applicant argues that Koetz fails to teach the limitations “the controller is configured to select at least one preparation instruction” and “wherein the selection is performed by: comparing the at least one information detected with a preparation parameter of the at least one preparation instruction, wherein the preparation parameter concerns the same property of food as the at least one information detected, and determining, from results of the comparison, for which of the at least one preparation instruction a difference in the results of the comparison between the at least one information detected and the corresponding preparation parameter is the least” as recited in claim 20, and the similar limitations recited in claim 30 (Remarks, pages 12-13).
However, note that Koetz does disclose a controller, such as the mobile device 6, that selects a preheat instruction for a second kitchen appliance 4 by comparing the current temperature detected in a first kitchen appliance 1 with a particular temperature value needed for the food item in the second kitchen appliance 7.
Specifically, Koetz discloses comparing current temperature of the item to be cooked 21 detected from the first kitchen appliance 1 to a certain temperature the food items in the second kitchen appliance 4 needs to be and, based on the comparison result that determines the difference between these temperatures, selecting a preheat instruction to heat up the food item in the second kitchen appliance 4 (see e.g. paragraph 44: “item to be cooked 21 and the ingredient contained inside the preparation vessel 7 of the kitchen appliance 4 to have a certain temperature when being mixed or for them to be heated further together, so that it is advantageous to already preheat the ingredient contained in the preparation vessel 7 prior to reaching the final temperature of the item to be cooked 21 inside the oven 15”; and paragraph 46: “controls a preparation step inside the preparation vessel 7 as a function of the temperature. For example, the control device is programmed in such a manner that, in response to a certain temperature of the item to be cooked 21, it activates a heating device of the kitchen appliance 1, so that the ingredient contained inside the preparation vessel 7 is heated up”).
Consequently, Koetz teaches the limitations “the controller is configured to select at least one preparation instruction” and “wherein the selection is performed by: comparing the at least one information detected with a preparation parameter of the at least one preparation instruction, wherein the preparation parameter concerns the same property of food as the at least one information detected, and determining, from results of the comparison, for which of the at least one preparation instruction a difference in the results of the comparison between the at least one information detected and the corresponding preparation parameter is the least” as recited in claim 20, and the similar limitations recited in claim 30. For more details, please see the corresponding rejections above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byron et al. (US 2019/0130005 A1) discloses a control device that operates in collaboration with IoT enabled cooking devices to determine ingredients for food recipes by searching databases.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194